United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 19, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-40517
                         Conference Calendar



UNITED STATES OF AMERICA

                       Plaintiff - Appellee

     v.


MARIO ALBERTO MUNIZ-TAPIA

                       Defendant - Appellant

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. 2:04-CR-8-1
                          --------------------

         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     This court affirmed the judgment of conviction and sentence

of Mario Alberto Muniz-Tapia.     United States v. Muniz-Tapia,

No. 04-40517 (5th Cir. Dec. 17, 2004).     The Supreme Court vacated

and remanded for further consideration in light of United States

v. Booker, 125 S. Ct. 738 (2005).     See Muniz-Tapia v. United




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-40517
                                 -2-

States, 125 S. Ct. 1960 (2005).    We requested and received

supplemental letter briefs addressing the impact of Booker.

     Muniz-Tapia argues that he is entitled to resentencing

because the district court sentenced him under a mandatory

application of the United States Sentencing Guidelines prohibited

by Booker.   This court will not consider a Booker-related

challenge raised for the first time in a petition for certiorari

absent extraordinary circumstances.    United States v. Taylor, 409
F.3d 675, 676 (5th Cir. 2005).

     Muniz-Tapia argues that this court’s holding in Taylor is

not controlling because it is contrary to earlier precedent in

this circuit and that plain error is therefore the proper

standard of review in this case.    He concedes, however, that he

cannot make the necessary showing of plain error that is required

by our precedent in United States v. Mares, 402 F.3d 511, 520 n.9

(5th Cir 2005), petition for cert. filed (Mar. 31, 2005) (No.

04-9517).    Moreover, this court has rejected his argument that a

Booker error is a structural error or that such error is presumed

to be prejudicial.    See Mares, 402 F.3d at 520-22; see also

United States v. Malveaux, 411 F.3d 558, 560 n.9 (5th Cir. 2005),

petition for cert. filed (July 11, 2005) (No. 05-5297).

     Because nothing in the Supreme Court’s Booker decision

requires us to change our prior affirmance in this case, we

reinstate our judgment affirming Muniz-Tapia’s conviction and

sentence.

     AFFIRMED.